TAFT, Justice,
concurring.
I agree we have no jurisdiction under prevailing law. I take this opportunity to complain, once again, about that prevailing law. See White v. State, 920 S.W.2d 675, 676-78 (Tex.App. — Houston [1st Dist.] 1995, no pet.) (Taft, J., concurring); McLish v. State, 916 S.W.2d 27, 29-31 (Tex.App. — Houston [1st Dist.] 1995, pet. refd) (Taft, J., concurring). My complaint has consistently been that the rule makers had no authority, by means of requirements added to the form for notice of appeal, to keep criminal defendants from appealing motions filed prior to trial, a right given by the legislature in the former proviso to article 44.02 of the Code of Criminal Procedure.
I believe my complaint was strengthened by the recent decision of the Court of Criminal Appeals in Cooper v. State, 45 S.W.3d 77 (Tex.Crim.App.2001). While Cooper eliminated an enlargement of the scope of the right of appeal established in the former proviso, its reasoning applies with equal force to an abridgement of the right of appeal established by the former proviso. Modifications of the substantive *305legal rights of both appellants and appel-lees should be uniformly prohibited.
Therefore, and once again, I urge the Court of Criminal Appeals to reconsider Jones v. State, 796 S.W.2d 183, 185-86 (Tex.Crim.App. 1990), to the extent it has held that appellate courts have no jurisdiction to consider matters raised by pretrial motion merely because those matters were not mentioned in the notice of appeal.
Unfortunately for appellant, however, even if we had jurisdiction, we would not address the merits of appellant’s complaint regarding the trial court’s denial of appellants’ motion to quash. Appellant waived his right to appeal under circumstances in which he was aware of any error in the trial court’s denial of the motion to quash. Therefore, we would overrule appellant’s second point of error by holding that appellant waived his right to appeal. See Blanco v. State, 18 S.W.3d 218, 219-20 (Tex.Crim.App. 2000). Accordingly , I concur in the denial of any relief to appellant.